The Honorable Mike Kinard State Senator P O Box 727 Magnolia, AR 71753
Dear Senator Kinard:
This is in response to your request for an opinion concerning the right of housing authorities to access criminal records maintained by the Arkansas Crime Information Center ("ACIC").  The information you have supplied indicates that housing authorities are required to evaluate prospective tenants for past criminal activity.
It is my opinion that housing authorities, established under the provisions of A.C.A. 14-169-201 et seq., have no authority to access ACIC records.
Arkansas Code of 1987 Annotated 12-12-211(a) provides for the confidentiality of ACIC records, and states:
  The center shall make criminal records on persons available only to criminal justice agencies in their official capacity, to regulatory agencies with specific statutory authority of access, and to any person or his attorney who has reason to believe that a criminal history record is being kept on him, or wherein the criminal defendant is charged with either a misdemeanor or felony.
Sections 12-12-211(d) and 12-12-212 provide for the imposition of criminal penalties against persons who disclose ACIC criminal histories without authorization.
A housing authority does not meet the statutory definition of a criminal justice agency, nor is it a regulatory agency "with specific statutory authority" to access ACIC records.  See A.C.A.12-12-211(a), supra. Therefore, housing authorities may not conduct criminal background checks through the ACIS.1
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
1  You have included with your request a copy of draft legislation that would grant housing authorities access to ACIC records.  You also note that this legislation has been referred to an interim committee for study. Nevertheless, until similar legislation is enacted into law, it must be concluded that housing authorities have no access to ACIC records.